DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1st 2022 has been entered.

	According to paper filed February 1st 2022, claims 1-22 are pending for examination with a January 22nd 2019 priority date under 35 USC §119(e).
	According to the present Amendment, claims 1-5, 7, 10-14, 16-17, and 19-21 are amended. Claim 18 is previously canceled and claim 22 is newly added.
	In view of the present Amendment, rejections to claims 1-2, 8, 13, and 19 under 35 USC §102(b) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 9, 13-14, 17, 19, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over McLaughlin et al. (US 2018/0193589), hereinafter McLaughlin, and in view of Park et al. (US 2015/0002549), hereinafter Park, and further in view of Volpe et al. (US 2016/0325108), hereinafter Volpe.

Claim 1
“receiving a biometric signal, by a processor, that represents a user's intent related content through a biometric sensor on a user interface device” McLaughlin [0020] discloses “measures changes in the user’s physiological state through the use of one or more sensing devices (‘sensors’)” and Mclaughlin [0040] discloses “the user’s biological signals, the stimulus may be to instruct the individual to perform deep abdominal breathing”;

“wherein the user interface device comprises a two-sided contextually related display medium, configured to simultaneously display contextually related information to the user and an observer, wherein the two-sided contextually related display medium comprises a transparent or semi-transparent screen” Park Figure 1 illustrates an opposing two-sided screens and Park [0041] discloses “[t]he transparent display panel 100 has a property of transmitting light while displaying an image on opposing two-sided screens” and Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”;

“wherein the user initiates the biometric signal by an activity comprising at least one of a physical activity, a mental activity, an analog eye movement, a body movement, a facial gesture, a brain signal, a volitional thought, a visual environmental stimulus, an auditory environment stimulus, a haptic environmental stimulus, an independently  received digital message from a third party, and combinations thereof” McLaughlin [0050] discloses “[a]n EMG sensor, 123, is able to monitor muscular activity to, for example, detect an individual going into a state of rapid eye movement sleep”;

“wherein the user interface is configured to determine a meaning of the user’s intent related content and to simultaneously display information related to the meaning of the user’s intent on each of the two sides of the two-sided contextually related display, thereby simultaneously displaying the contextually related information” Park [0041] discloses “[t]he transparent display panel 100 has a property of transmitting light while displaying an image on opposing two-sided screens” and Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”;

“sending the biometric signal to an interpretation unit, wherein the interpretation unit comprises: a converter, wherein the converter converts the biometric signal corresponding to the user's intent related content to a digital signal” Volpe [0012] discloses “at least one sensor interface and configured to convert the physiologic signal to the physiologic data and to transmit the physiological data to the second processor via the at least one sensor interface”;
“an intent database, wherein the intent database includes intents associated with curated signals; a message database, wherein the message database includes messages corresponding to curated intents” McLaughlin [0079] discloses “distributed dataset sharing/database for continued algorithm refinement and personalized therapeutic optimization, etc.”;

“a comparator, wherein the comparator generates at least one of a generated digital intent and a contextually related message corresponding to the generated digital intent by comparing the generated digital signal to curated signals in the intent database and by comparing the generated digital intent to curated intents in the message database” Volpe [0089] discloses “[t]he use of multiple accelerometers permits separate and independent evaluation of patient movements from multiple perspectives which, in turn, enables a multiple perspective comparison of the movements to best determine patient activity comparison of the movements to best determine patient activity and equipment function”;

“sending the intent and the message to a user interface controller to display the intent and the message; and displaying the intent and the message on the two-sided contextually related display medium to the user and the observer” Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”.

McLaughlin, Park, and Volpe disclose analogous art. However, McLaughlin does not spell out the “two-sided display” and “converter” as recited above. They are disclosed in Park and Volpe. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Park and Volpe into McLaughlin to enhance its displaying functions.

Claim 2
“wherein the user initiates the biometric signal by the activity that may include at least one of the user interacting with a physical surface, a physical document, a virtual document, and combinations thereof” McLaughlin [0050] discloses “[a]n EMG sensor, 123, is able to monitor muscular activity to, for example, detect an individual going into a state of rapid eye movement sleep”.

Claim 3
“wherein the user interface device comprises at least one of an augmented reality headset, the transparent or semi-transparent screen, an optical projection, a medium through which the user and the observer would see one another and combinations thereof” McLaughlin Figure 1 depicts “a headset”.

Claim 4
“wherein the user interface controller may select to simultaneously display at least one of the generated digital intent, the contextually related message and combinations thereof” Park [0041] discloses “[t]he transparent display panel 100 has a property of transmitting light while displaying an image on opposing two-sided screens” and Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”.

Claim 5
“simultaneously displaying the generated digital intent to a contextually related display to the observer” Park [0041] discloses “[t]he transparent display panel 100 has a property of transmitting light while displaying an image on opposing two-sided screens”.
	The claimed “simultaneously displaying” feature is inherently disclosed in the “opposing” two-sided screens of Park.

Claim 9
“wherein the activity is the independently received digital message from the third party” Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”.

Claims 13-14 & 17 & 19
Claims 13-14, 17, and 19 are rejected for the similar rationale given for claims 1, 3, 4, and 1 respectively.

Claim 22
Claim 22 is rejected for the similar rationale given for claim 1.
The feature of “two contextually related non-transparent display devices” is disclosed in McLaughlin [0061], “use two displays to interact with the user’s eyes. The display can utilize a number of technologies like LCD (liquid crystal display), OLED (organic light emitting diode) and the like.”

Claims 6-8, 16, and 20-21 are rejected under 35 U.S.C. §103 as being unpatentable over McLaughlin et al. (US 2018/0193589), hereinafter McLaughlin, in view of Park et al. (US 2015/0002549), hereinafter Park, and Volpe et al. (US 2016/0325108), hereinafter Volpe, and further in view of Harvey et al. (US 2018/0173323), hereinafter Harvey.

Claim 6
“wherein the contextually related display is a portion of a transparent, semi-transparent, or projected screen on the
user interface device” Harvey [0067] discloses “[t]he display can include transparent, semi-transparent or non-transparent displays” and Harvey [0158] discloses “a layer could be highlighting the alphanumeric characters the user is hovering over, a layer could be the hands of the user (semi-transparent, maybe only parts of the hands, etc.). The layers can be contextually relevant, meaning they can change based upon current virtual reality context or other stimuli”.

McLaughlin, Park, Volpe, and Harvey disclose analogous art. However, McLaughlin does not spell out the “a portion of transparent, semi-transparent, or projected screen” as recited above. It is disclosed in Harvey. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Harvey into McLaughlin to enhance its displaying functions.
Claim 7
“wherein the biometric signal is a request to display a virtual keyboard on the user interface device” Harvey [0077] discloses “the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface”.

Claim 8
“initiating a command from the virtual keyboard to communicate to the observer” Harvey [0077] discloses “the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface”.

Claim 16
“wherein the transparent or semi-transparent screen is replaced by two non-transparent displays, wherein the two
non-transparent displays simultaneously show the contextually related information” Harvey [0067] discloses “[t]he display can include transparent, semi-transparent or non-transparent displays”.

Claim 20
“identifying non-textual intent content from at least one of the intent and the message, the non-textual intent content, including emojis, 3D objects, images, sounds, and video” Harvey [0075] discloses “a 3D motion controller”.

“rendering an asymmetric presentation from the intent, the message, and the non-textual intent content, the asymmetric presentation comprising at least one of: a language-translated intent; a language-translated message; a mirrored version of the message; a language-translated version of the sounds; and a mirrored version of the emojis, the 3D objects, the image and the video; and displaying the asymmetric presentation on the two-sided contextually related display medium to the observer” Harvey [0075] discloses “a 3D motion controller” and Park [0059] discloses “[t]he transparent display device 10 may play a content file (a video file, a still image file, an audio file, a text file, an application file, and the like)”.
Claim 21
Claim 21 is rejected for the rationale given for claim 20.

Claims 10-12 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over McLaughlin et al. (US 2018/0193589), hereinafter McLaughlin, in view of Park et al. (US 2015/0002549), hereinafter Park, and Volpe et al. (US 2016/0325108), hereinafter Volpe, and further in view of Lim et al. (US 2012/0026290), hereinafter Lim.

Claim 10
“determining if the intent database and the message database include a desired generated digital intent or a desired contextually related message, wherein at least one of the intent database and the message database is located on the user interface device” Lim [0089] discloses “[t]he object information database stored in the memory 160 can be downloaded or updated from a database of the external server via the wireless communication unit”.

McLaughlin, Park, Volpe, and Lim disclose analogous art. However, McLaughlin does not spell out the database “located on the user interface device” as recited above. It is disclosed in Lim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lim into McLaughlin to enhance its database storage functions.

Claim 11
“wherein at least one of the intent database and the message database is located on a cloud server or a local edge computing device” McLaughlin [0017] discloses “a single user headset with cloud based storage, distributed, networked community of users, and other devices”.

Claim 12
“updating at least one of the intent database and the message database with the desired generated digital intent or the desired contextually related message” Lim [0089] discloses “[t]he object information database stored in the memory 160 can be downloaded or updated from a database of the external server via the wireless communication unit”.

Claim 15
“wherein the transparent or semi-transparent screen is a transparent organic light emitting diode (TOLED) screen or a projection on a semi-reflective medium” Lim [0068] discloses “a representative example for the transparent display, there is TOLED (transparent OLED) or the like”.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the Adams and Laves references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And, applicant fails to submit arguments regarding the Harvey and Lim references.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175